Citation Nr: 9924821	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-94 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's herniated nucleous pulposus is currently 
manifested by moderate recurring attacks and moderate 
limitation of the lumbar spine.  There is no showing of 
severe loss of spinal motion, severe neurological deficit, 
vertebral fracture residuals with cord involvement or 
ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a herniated nucleus 
pulposus, L4 - L5 from July 31, 1991 are met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 
Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in this case, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

The veteran's disability is currently evaluated as 10 percent 
disabling under the rating code for intervertebral disc 
syndrome.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief is evaluated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
is evaluated as 20 percent disabling.  Mild intervertebral 
disc syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.

Also for consideration is the diagnostic code pertaining to 
decreased range of motion of the lumbar spine.  Under Code 
5292, a 10 percent evaluation is for assignment for slight 
limitation of motion of the lumbar spine and a 20 percent 
evaluation is for assignment for moderate limitation of 
motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (1998).

Analysis

Service medical records show that the veteran reported low 
back pain after a call to attention in August 1987.  The 
assessment was lumbosacral strain.  In September 1987 the 
veteran was seen for complaints of hip and back pain.  The 
assessment was tendonitis/bursitis.  In October 1987 the 
veteran reported to the emergency room for right hip and back 
pain.  Later that month the veteran was seen by the 
orthopedic department.  Radiographs were unremarkable and the 
assessment was possible radiculopathy which had not undergone 
an appropriate course of conservative care.  

Subsequent service medical records show that the veteran 
continued to report that he was experiencing low back pain 
and that he strained his back lifting a person in February 
1990.  In May 1990 a computed tomography (CT) scan revealed a 
congenitally small spinal canal, a moderate diffuse right 
sided posterior disc herniation at L4-5 with significant 
associated compression of the subarachnoid sac and a 
moderate, mostly central posterior disc herniation at L4-S1.  
The veteran received lumbar epidural steroid injections in 
July and August 1990 and February 1991.

In March 1991 a magnetic resonance image (MRI) of the upper 
lumbar spine showed diffuse stenosis, herniated nucleous 
pulposus, mild at L4-L5.  The assessment was that a surgical 
laminectomy at L4-L5 could be performed, but that a medical 
board would probably recommend that the veteran be discharged 
from the Air Force.  The record shows that the veteran 
indicated that he wished to have the surgery, but that it was 
canceled due to an outbreak of herpes lesions in July 1991 
and the patient was subsequently separated without undergoing 
surgery.  

The veteran underwent a VA examination in May 1992.  The 
examiner noted limited cervical and lumbar spine range of 
motion.  Lumbar spine range of motion was as follows: forward 
flexion 45°; extension 15°; lateral bends to the right and 
left 30°; and dorsolumbar rotation to the right and left 40°.  
All major muscle groups of the lower extremities measured 5/5 
on hand testing, sensation was normal and right ankle reflex 
was diminished but present.  From a supine position 
significant decrease in range of motion was noted with only 
30° of straight leg raising on the right and 50° and 
producing a straight leg raising sign on left.  Moderate 
tenderness of the lumbar spine on palpation was noted from a 
prone position.  Back x-rays showed a narrowing at L5-S1 and 
minimal narrowing at L4-5.  Short pedicles were present 
consistent with spinal stenosis.  The impression was L4-5 and 
L5-S1 degenerative disk disease, with L5-S1 herniated 
nucleous pulposus and spinal stenosis.

The veteran testified before a hearing officer at the RO in 
April 1994.  His testimony was that his low back pain had 
increased in severity over the previous year and that it had 
become constant.  His right leg was also constantly painful 
and his left leg had begun to hurt for the first time about 
six months prior.  He also testified that his right leg had 
become so weak that he was not able to apply enough pressure 
to operate the brakes on his car.  The veteran testified that 
his back had not been injured since active duty and that he 
had not received any outside medical care since active duty.

VA outpatient records from 1993 and 1994 show that the 
veteran complained of low back pain with right leg radiation 
on several occasions.  

The veteran underwent a VA fee basis examination in March 
1999.  Examination of the back revealed painful motion, tight 
paralumbar spasm and tenderness on palpation.  There was no 
weakness and musculature was normal.  The range of motion was 
as follows: active flexion, 65° pain starts at 30°; active 
extension, 35° pain starts at 25°; right and left lateral 
flexion, 45° pain starts at 30°; and active right and left 
rotation, 35° pain starts at 20°.  Range of motion was 
limited due to pain, but fatigue, weakness and lack of 
endurance had no functional impact.  There was right 
paralumbar spasm.  The musculature of the back was normal.  
Neurological examination was within normal limits.  
Lumbosacral spine x-ray showed no abnormality.  The diagnosis 
was herniated nucleus pulposus L4-5.  The examiner commented 
that sitting and standing for long periods of time would 
affect the veteran.  Straight leg raising was positive on the 
right without motor weakness and no reflex asymmetry or 
abnormalities were noted.  The veteran was able to ambulate 
without the aid of an assistive device.

Based on all of the evidence of record, the Board finds that 
the criteria for a 20 percent evaluation have been met as 
moderately decreased range of motion of the lumbar spine has 
been demonstrated on the recent VA examinations.  The 
criteria for a rating in excess of 20 percent however, have 
not been met.  Though neurological changes were exhibited on 
the VA physical examination in May 1992, with decreased 
straight leg raising test and a diminished right ankle 
reflex, the changes were no more than moderate.  More recent 
testing revealed mostly normal findings and there is no 
competent medical evidence that recurrent attacks or 
decreased lumbar range of motion are more than moderate.  The 
Board notes that the veteran is able to continue his 
occupation as an emergency dispatcher and that he has not 
been hospitalized or instructed to undergo surgery in the 
recent past.

In reaching this decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss must be manifested by adequate 
evidence of disabling pathology, especially when it is due to 
pain. 38 C.F.R. § 4.40 (1998).  A part that becomes painful 
on use must be regarded as seriously disabled.  Id.; see also 
DeLuca. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no evidence of vertebral deformity, 
ankylosis of the spine, spinal cord involvement, or abnormal 
mobility requiring a jury mast and the Board finds no 
provision upon which to assign a rating higher than 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5286 (1998) 

The Board recognizes that lumbar motion is limited due to 
pain, but notes that painless motion is no more than 
moderately limited and finds that the level of disability 
associated with the limited range of motion due to pain does 
not exceed that reflected by the 20 percent evaluation.


ORDER

Entitlement a 20 percent evaluation for a herniated nucleus 
pulposus from July 31, 1991 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

